Case 21-10950-mdc        Doc 18    Filed 05/13/21 Entered 05/13/21 16:39:17                Desc Main
                                   Document     Page 1 of 2


                       IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 IN RE:     Mohamed Rashid Kone                      Case No.: 21-10950-mdc
            aka Mamadou Kouna
            Debtor                                   Chapter: 13

            BSI Financial Services as servicer for   Judge: Magdeline D. Coleman
            U.S. Bank Trust National Association,
            as Trustee of the Bungalow Series III    Hearing Date:
            Trust                                    July 22, 2021 at 9:30 am
            Movant
            v.

            Mohamed Rashid Kone
            aka Mamadou Kouna
            William C. Miller - Trustee
                           Respondents




                       OBJECTION TO CONFIRMATION OF PLAN


       PLEASE TAKE NOTICE that BSI Financial Services as Servicer for U.S. Bank Trust
National Association as Trustee of the Bungalow Series III Trust (“Secured Creditor”), the holder
of a mortgage on real property of the Debtor’s, located at 254 Ashby Road, Upper Darby, PA
19082, by and through its undersigned attorneys, hereby objects to the confirmation of the
Chapter 13 Plan on grounds including:


   1. Debtor’s plan as proposed states the Debtor shall have until December 31, 2022 to obtain
       a loan modification and if a loan modification is not achieved by that date, an amended
       plan or a Motion to Convert Case to a Chapter 7 is to be filed.          The requirements of 11
       U.S.C. 1322(d)(2) do not provide for payment over a period longer than 5 years. Moreover,
       the debtor is obligated to cure the arrears due to the objecting creditor within a reasonable
       time pursuant to 11 U.S.C. 1322(b)(5). As Debtor’s current proposed plan is dependent on
       the approval of a loan modification, confirmation must be denied.
Case 21-10950-mdc       Doc 18    Filed 05/13/21 Entered 05/13/21 16:39:17           Desc Main
                                  Document     Page 2 of 2



   2. Debtor’s plan fails to correctly provide for the regular monthly mortgage payments owed
       to the Secured Creditor. The objecting creditor is due payments in the amount of $976.93
       monthly, as set forth in a Proof of Claim filed on May 7, 2021.


   In the event any portion of the claim is deemed to be an unsecured claim as defined by the
Code, objection is hereby made pursuant to 11 U.S.C. 1325(a)(4) and 1325(b), et seq. unless the
plan provides for full payment of the claim.


Dated: May 13, 2021

                                               FRIEDMAN VARTOLO, LLP.

                                               By: _/s/ Lorraine Gazzara Doyle__
                                               Lorraine Gazzara Doyle, Esq.
                                               FRIEDMAN VARTOLO LLP
                                               Attorneys for Movant
                                               1325 Franklin Avenue, Suite 230
                                               Garden City, New York 11530
                                               T: (212) 471-5100
                                               F: (212) 471-5150
                                               Bankruptcy@FriedmanVartolo.com
